Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2019

                                      No. 04-18-00918-CV

                IN THE INTEREST OF Z.O.M. AND K.R.M., CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008CI09446
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        Appellants’ brief and appendix were due to be filed by May 1, 2019. Appellants’ brief
was timely filed, but the appendix was filed at 12:01 a.m. on May 2, 2019. Later on May 2, 2019,
appellants filed a Notice of Filing of Joint Appellants’ Appendix, stating the appendix was late-
filed due to “technical difficulties” and seeking guidance regarding whether appellants should
file a motion for extension of time to file the appendix. In the interest of justice, it is ORDERED
that appellants’ late-filed appendix is accepted.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court